Exhibit 10.1

SECOND AMENDMENT to the EMPLOYMENT AGREEMENT between RON BENTSUR and KERYX
BIOPHARMACEUTICALS, INC.

This SECOND amendment (the “Second Amendment”) to the EMPLOYMENT AGREEMENT dated
September 14, 2009 (the “Employment Agreement”), as amended, between RON BENTSUR
and KERYX BIOPHARMACEUTICALS, INC. is made, entered into and effective this 11th
day of June, 2013, by and between Keryx Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Ron Bentsur (“Executive”).

WHEREAS, on the 14th day of September, 2009, the Company and Executive entered
into an employment agreement (the “Employment Agreement”) effective as of
May 20, 2009, which is the date on which Executive was appointed as Chief
Executive Officer of the Company; and

WHEREAS, on the 13th day of January, 2012, the Company and Executive entered
into a first amendment to the employment agreement (the “First Amendment”)
effective as of such date; and

WHEREAS, the Company desires to further extend the term of the Employment
Period, and make certain additional modifications to the terms of the Employment
Agreement, in accordance with the terms of this Second Amendment; and

WHEREAS, Executive is willing to continue to serve as the Chief Executive
Officer of the Company, in accordance with the terms and conditions of the
Employment Agreement, the First Amendment and this Second Amendment.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Capitalized terms used herein and not otherwise defined in this Second
Amendment shall have the meaning ascribed to them in the Employment Agreement,
as amended.

2. Section 3 of the Employment Agreement shall be deleted in its entirety and
replaced as follows:

3. Employment Period. Unless earlier terminated herein in accordance with
Section 6 hereof, Executive’s employment shall be for a term beginning on the
Effective Date and ending on May 20, 2015 (the “Employment Period”).
Notwithstanding the foregoing, Executive’s opportunity to earn Milestone-Based
Incentive Awards, as defined in Section 5(b)(iii) of this Agreement, and the
provisions in this Agreement relating to the termination of such opportunity,
shall be effective until May 20, 2016, subject to an earlier termination under
Section 7 or 8 of this Agreement (the “Milestone Period”).



--------------------------------------------------------------------------------

4. Section 7(a)(ii) of the Employment Agreement shall be deleted in its entirety
and replaced as follows:

(ii) the Company shall pay to Executive in a lump sum in cash within 60 days
after the Date of Termination, the exact payment date to be determined by the
Company (or such later date as may be required pursuant to Section 15), a
severance payment equal to 100% of Executive’s Base Salary (the “Severance
Payment”); and

5. Section 7(a)(v) of the Employment Agreement shall be deleted in its entirety
and replaced as follows:

(v) any outstanding shares of restricted stock granted to Executive as a
Milestone-Based Award by reason of the achievement of a milestone prior to the
Date of Termination (the “Earned Milestone Awards”) shall become fully vested
and non-forfeitable as of the Date of Termination, and Executive’s opportunity
to earn Milestone-Based Incentive Awards with respect to (1) each of
Milestone-Based Awards #3, 4(a), and 4(b) which has not been met as of the Date
of Termination ( “Unearned Milestone Opportunities #3, 4(a) and 4(b)”) shall
continue for a period of twelve (12) months after the Date of Termination, and
(2) each of Milestone-Based Awards #4(c) and 5 which has not been met as of the
Date of Termination (“Unearned Milestone Opportunities #4(c) and 5”) shall
continue for a period of six (6) months after the Date of Termination. To the
extent that a milestone is achieved during such twelve-month and six-month
periods, respectively, the stock relating to such milestone as set forth on
Exhibit A shall be issued to Executive as fully-vested shares, rather than
restricted stock, or, in the Company’s sole discretion, the Company may pay to
Executive an amount in cash equal to the value of such shares. For clarification
purposes, the expiration of Unearned Milestone Opportunity #4(c) shall not
preclude Executive from achieving Unearned Milestone Opportunities #4(a) and
4(b) in such twelve-month period. Any Unearned Milestone Opportunity which
remains unearned at the end of such twelve-month and six-month periods, as
applicable, shall expire without consideration.

6. Section 7(b) of the Employment Agreement shall be deleted in its entirety and
replaced as follows:

(b) Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Employment Period, this Agreement
shall terminate without further obligations to Executive or

 

2



--------------------------------------------------------------------------------

Executive’s legal representatives under this Agreement, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to Executive or Executive’s estate or
beneficiaries, as applicable, in a lump sum in cash within 60 days after the
Date of Termination. With respect to the provision of Other Benefits, the term
“Other Benefits” as used in this Section 7(b) shall include without limitation,
and Executive or Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits under such plans, programs, practices and policies relating to
death, disability or retirement benefits, if any, as are applicable to Executive
on the Date of Termination. In addition, in the event of such a termination, any
unvested portion of the Stock Option shall become fully vested as of the Date of
Termination and the Stock Option shall remain exercisable by the Executive
and/or his estate or beneficiaries for a period of one year following the Date
of Termination (or, if earlier, the normal expiration date of the Stock Option).
In addition, in the event of such a termination, any outstanding Earned
Milestone Awards shall become fully vested and non-forfeitable to the Executive
and/or his estate or beneficiaries as of the Date of Termination, and
Executive’s opportunity to earn Milestone-Based Incentive Awards with respect to
Unearned Milestone Opportunities #3, 4(a), and 4(b) shall continue for a period
of twelve (12) months after the Date of Termination, and (2) Unearned Milestone
Opportunities #4(c) and 5 shall continue for a period of six (6) months after
the Date of Termination. To the extent that a milestone is achieved during such
twelve-month and six-month periods, respectively, the stock relating to such
milestone as set forth on Exhibit A shall be issued to Executive or Executive’s
estate or beneficiaries, as the case may be, as fully-vested shares, rather than
restricted stock, or, in the Company’s sole discretion, the Company may pay to
Executive or Executive’s estate or beneficiaries an amount in cash equal to the
value of such shares. For clarification purposes, the expiration of Unearned
Milestone Opportunity #4(c) shall not preclude Executive from achieving Unearned
Milestone Opportunities #4(a) and 4(b) in such twelve-month period. Any Unearned
Milestone Opportunity which remains unearned at the end of such twelve-month and
six-month periods, as applicable, shall expire without consideration.

7. Section 8(b) of the Employment Agreement shall be deleted in its entirety and
replaced as follows:

(b) Awards upon the Occurrence of a Change in Control. Upon the occurrence of a
Change in Control:

(i) any outstanding and unvested portion of the Stock Option shall immediately
vest and become fully exercisable, and the Stock Option otherwise shall be
governed by the terms and conditions of its award certificate;

 

3



--------------------------------------------------------------------------------

(ii) any Earned Milestone Awards shall become fully vested and non-forfeitable;
and

(iii) any Unearned Milestone Opportunity shall expire without consideration; and
the Company shall grant to Executive, immediately prior to the effective time of
the Change in Control, (A) 400,000 shares of vested common stock in the event
that Executive has not, as of such time, previously received any Earned
Milestone Awards under milestone #3 (as set forth on Exhibit A), and (B) 500,000
shares of vested common stock in the event that Executive has not, as of such
time, previously received any Earned Milestone Awards under milestone #4 (as set
forth on Exhibit A).

8. Section 8(c) of the Employment Agreement shall be deleted in its entirety.

9. Milestone #4 as described in Exhibit A of the Employment Agreement shall be
deleted in its entirety and replaced as follows:

4. Commercial Sales Milestone. Upon the first to occur of (a) the Company’s
first commercial sale of Zerenex in the U.S. off of an approved NDA, (b) the
Company’s receipt of the first royalty upon the commercial sale of Zerenex in
the U.S. by a partner to whom the Company has sold exclusive or non-exclusive
commercial rights, or (c) the Company’s complete outlicensing of the entire
product rights of Zerenex in the U.S., as approved by the Board, then Executive
will be granted 500,000 shares of fully-vested common stock. Upon achievement of
this milestone #4, the restricted stock granted for one (and only one)
indication of Zerenex under milestone #3 will vest in full.

10. The Company shall use best efforts to cause all of the shares granted to
Executive as Milestone-Based Awards to be fully registered and freely tradable,
including for resale without any limitations or restrictions.

11. Except as modified in this Amendment, the Employment Agreement, as amended
to date, and all terms, covenants and conditions thereof shall remain in full
force and effect.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.

 

/s/ Ron Bentsur

Ron Bentsur KERYX BIOPHARMACEUTICALS, INC. By:  

/s/ Kevin Cameron

 

5